ANSTEAD, Judge,
dissenting.
Although the majority may be correct on the merits of the issue presented by appellants on appeal, it is apparent that this court does not have jurisdiction to decide this appeal. See Russell v. Russell, 507 So.2d 661 (Fla. 4th DCA 1987), an en banc opinion of this court strictly defining the form of final orders that may be appealed. This is an attempted appeal from an order denying a motion to compel a settlement and a subsequent order that attempts to make the first order a final judgment. Our holding in Russell makes it abundantly clear that jurisdiction is not something we can ignore or waive.